UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT


                          _______________________

                                No. 95-30589
                          _______________________

HENRY JAMES,

                                                          Plaintiff-Appellant,

                                      versus

TERRY TERRELL, Warden;
MILLER, Sergeant;
B. THOMPSON, Sergeant,

                                                          Defendants-Appellees.

_________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                            (CA-94-0410)
_________________________________________________________________


                                 May 07, 1996

Before POLITZ, Chief Judge, JONES, and BARKSDALE, Circuit Judges.

PER CURIAM:*

           Henry       James   (“James”),        an   inmate      of     the    Allen

Correctional Center, has appealed the dismissal of his civil rights

action for failure to state a claim against Warden Terry Terrell

and two correctional officers.

           As    his    appellate     brief,     James   offers    no    additional

argument whatsoever on any of the asserted legal issues, but rather

merely   files   a     Xerox   copy   of   his    supplemental         civil   rights



       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
complaint, his motion for leave to file it, his opposition to a

memorandum filed by the defendants, and the prayer for relief of

his original complaint.

          Nowhere in this purported appellate brief does James

either state or argue any issue on appeal before this court.          As a

result, this court AFFIRMS the judgment of the district court

without considering it on its merits.        See Al-Ra’id v. Ingle, 69

F.3d 28 (5th Cir. 1995) (holding that “[a]n appellant’s brief must

contain an argument on the issues that are raised, in order that

we, as a reviewing court, may know what action of the district

court is being complained of.      There is no exemption for pro se

litigants, though we construe their briefs liberally.”) (citations

omitted); Weaver v. Puckett, 896 F.2d 126 (5th Cir. 1990) (prisoner

abandons objection if he does not provide an argument containing

the reasons justifying the requested relief “with citation to the

authorities,   statutes   and   parts   of   the   record   relied   on.”)

(citations omitted); Fed. R. App. P. 28(a)(6) (requiring that the

brief of the appellant contain a developed argument).

                            CONCLUSION

          For the foregoing reasons, the judgment of the district

court dismissing James’ complaint for failure to state a cognizable

claim is AFFIRMED.




                                   2